Citation Nr: 1439946	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-41 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 7, 2011, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973, with additional service in the Army Reserves, to include periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an initial rating of 50 percent, effective December 26, 2006.  Thereafter, the Veteran appealed with respect to the propriety of the initially assigned disability rating.  During the course of the appeal, a rating decision issued in October 2011 increased the Veteran's initial rating for PTSD to 70 percent, effective September 7, 2011.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Additionally, the claims were previously remanded by the Board in July 2012.

VBMS shows that the Veteran filed additional claims in July 2014.  These claims are referred to the Agency of Original Jurisdiction for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In July 2012, the Board remanded the claims for additional development.  In addition to obtaining outstanding records from the Duke University Medical Center and all other private and VA records, the previous remand specifically required the RO to provide the Veteran with VA examinations to determine the current nature and severity of his PTSD, the existence and etiology of any TBI residuals and seizure disorder, and the extent to which his service-related condition or conditions render him incapable of obtaining or maintaining gainful employment.  It also required that the RO subsequently adjudicate the inextricably intertwined issues of entitlement to service connection for TBI and seizures and then consider whether a higher rating is warranted for the Veteran's PTSD and whether the Veteran is entitled to a TDIU rating.  

The RO provided the Veteran with examinations and opinions were obtained, however, the RO did not adjudicate the inextricably intertwined issues of entitlement to service connection for TBI and seizures.  Therefore, there was a failure to provide the findings requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the issue of TBI and seizures were discussed in the February 2013 Supplemental Statement of the Case (SSOC); however, under 38 C.F.R. § 19.31 such cannot amount to a proper adjudication of these claims.  In this regard, 38 C.F.R. § 19.31, provides that in no case will a SSOC be used to announce decisions by the AOJ on issues not previously addressed in the Statement of the Case (SOC).

On remand, the RO should adjudicate the inextricably intertwined claims of entitlement to service connection for TBI, and entitlement to service connection for seizures in a rating decision and the Veteran should be given proper appellate rights.

VBMS shows that in July 2014, the Veteran submitted an authorization form showing additional treatment for PTSD.  Attempts should be made to obtain and associate with the record all pertinent treatment records for PTSD.  Additionally, VBMS shows that the Veteran underwent a VA psychiatric examination in February 2014 and this report was received in July 2014.  This report was not considered by the RO.  A SSOC is needed to consider this evidence. 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to ensure that all records from the Psychological Consulting Service, E.W.H. MD, and from B. K. B. a provider with VA, have been associated with the record.  See authorization form received and associated with VBMS in July 2014.  
2. Adjudicate the claims of entitlement to service connection for TBI, and service connection for seizures in a rating decision.  The AOJ should also adjudicate the additional claims noted in VBMS which were received in July 2014.  Moreover, the AOJ should readjudicate his claim for increased rating for PTSD and his claim for a TDIU rating.  If any aspect of the claims on appeal remains denied, the Veteran should be issued a SSOC which takes into consideration pertinent evidence added to the record since the February 2013 SSOC (including the VA examination report dated in February 2014).  Thereafter, the Veteran should be given the opportunity to respond thereto.  The raised claims not currently on appeal should only be submitted to the Board if properly appealed.  The claims currently on appeal should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

